Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Sheet (PTO-303)				
Advisory Action
On cursory consideration, the request for reconsideration does not clearly appear to overcome the rejections.
Response to Arguments
Applicant’s arguments, filed 04/07/2022 with respect to claims 1-11 and 13-21 have been fully considered but they are not persuasive.
In response to Applicant's argument: 
“Eugene teaches annealing the samples in an APCVD furnace at page 2, col. 1, first para. And, like Eugene, Chen mentions with respect to annealing: "The samples were loaded into a LPCVD furnace." Page 3 (emphasis added).1 That means, according to both references, the entire sample is annealed at the same temperature in a furnace whether in an APCVD or LPCVD furnace. This results in the same metal structure being formed across the entire substrate surface. 
More, Chen mentions annealing just reduces any existing metal oxides on the surface, enlarges the metal grain size, and forms the Cu/Ni alloy. Id. Thus, there is no selectively annealing to pattern one or more discrete regions of the metal which change the structure of the metal to amorphous, mixed texture, single texture or a combination thereof, as claim 1 recites. Again, with furnace annealing, the same metal structure is formed across the entire substrate surface. See Chen, Figure 2 and photographs in Figures 5-9. 
By contrast, embodiments of the claimed invention advantageously allow for discrete regions of the metal to be patterned by the select annealing/heating and subsequent growth and/or no growth of graphene on the patterned metal without a mask (i.e. it is maskless). See also claims 20 and 21. Indeed, as mentioned in the Specification, at para. [0005], techniques for controlling patterning of graphene without a mask have heretofore not been available. Evidence of "secondary considerations" of non- obviousness like this must be considered. MPEP § 2145. 
That said, the Examiner has not demonstrated that the subject matter of independent claim 1 is taught or otherwise rendered obvious by Eugene and Chen, whether considered alone or in combination. 
Additionally, Applicant notes that Examiner asserts that the supposed motivation for combining the references' teachings is "for the purpose of enhancing the growing of graphene layer as taught by Chen." Office Action, p. 3. Eugene's teachings already provide for enhanced graphene growth. See Abstract ("The quality of grown graphene on top of the Ni improved when the growth temperature was raised from 900 to 1000   Thus, Eugene's methodology provides the same benefit which the Examiner alleges Chen's teachings provide. This further points away from an obviousness finding. See, e.g., Ex parte Gama, Appeal 2019-002094, 13-14 (PTAB 2019) (reversing an obviousness rejection because, inter alia, the supposed advantage asserted by the Examiner for modifying the base reference was "already achieved with [the base reference's] existing device, and, therefore would not have led one of ordinary skill in the art to modify [that] device as proposed.")”, pages 6-8 of 11.


    PNG
    media_image1.png
    631
    1247
    media_image1.png
    Greyscale


The Examiner respectfully submits that Eugene teaches growing a graphene layer by cooling the furnace at a defined rate while maintaining existing atmospheric composition, where graphene grows only upon metal having mixed or single texture and does not grow on metal having an amorphous texture (S1 via S3, FIG. 2, page 3, col. 2, second paragraph, note that the calculated rate of loss [of Ni film] for S3, is greatly reduced when the film is of fully crystalline state via the amorphous state, label as [LRofNi], Fig. 2 [as shown above]).
Eugene fails to teach grow on pattern metal having mix texture. 
Chen teaches grow on pattern metal having mix texture (Cu/Ni, Fig. 2, page 3, in anther words, Examiner only combine with the Chen prior art to show the pattern metal of mix texture). Therefore, One would be motivated to make such a change to generate the claimed invention with a reasonable expectation of success and yield predictable results.
For the above reasons, it is believed that the rejections should be sustained.

/TONY TRAN/           Primary Examiner, Art Unit 2894